Beck, J.
i seduction• dcnce to supp°rt. — I. Under the statutes of the State (Code, § 3867), the seduction of an unmarried woman of previously c^as^e character, is a crime punished by imprisonment in the penitentiary, or by fine and imprisonment in the county jail. Counsel for the *177defendant insist that the proof in this case fails to show that. the prosecutrix was an unmarried woman, and that for this reason, the verdict is not supported by the evidence.
We think, while the evidence does not contain the testimony .of any witness disclosing in terms that plaintiff was unmarried, ■there is ample evidence authorizing the jury to find that fact. It is shown that she lived with her father and bore his name; that she had received the addresses of defendant for more than three years, and that a marriage engagement existed between the parties when the crime was committed. The defendant in his testimony admits this engagement, and there .is no proof tending to show that the woman was ever married. Surely, upon this evidence, the jury were required to find that ■she was an unmarried woman. In an instruction the court directed them substantially that they must so find in order to authorize the conviction of defendant.
2___ rule of litWJ so- . ductive’ art. II. Sexual intercourse must be accomplished by false promises, artifices or deception, to constitute the crime of seduction. Smith v. Milburn, 17 Iowa, 30; Delvee v. Boardman, 20 Id., 446; Brown, v. Kingsly, 38 Id., 220.
Counsel for defendant insist that there is no evidence bring.ing the case within this rule. We are of a different opinion. ..The prosecutrix testifies that at the time of the intercourse .■defendant promised to marry her, and assured her that the act would- not be wrong, in view of the fact that, they were so soon to be married. She uses this language in her testimony: “I yielded to him because he promised to marry me, and it seemed to him if I would not, I intended to marry soipe one else.” Surely this evidence establishes the use of seductive arts on the part of defendant, which brings the casé within the rule above announced. ■
.3. —t—; cor-testimony. III. In our opinión, the evidence of the prosecutrix is sufficiently corroborated. The defendant, it is shown, “kept company” with the prosecutrix, and she received the attentions, and addresses of no other man;Nshe *178and defendant were often alone together at night; the marriage engagement existing between them is admitted by defendant; a child was born within the usual time after the intercourse, as testified to by the prosecutrix, and it is not intimated that she was of doubtful character as to chastity, or that there is ground for suspecting that any other man is the father of her child. Unless evidence of this character is regarded as corroboration of the prosecutrix, it would be vain to claim that her testimony could be corroborated. The crime which her evidence shows, as always happens in such cases, was perpetrated in secrecy; the act of defendant and the artifices he used were known only to him and his victim. No evidence in corroboration of thb woman’s testimony, of a character stronger than appears in the case, could be offered in ordinary cases. See State v. Wells, 48 Iowa, 671. An instruction, the 7th, clearly expresses the rule relating to corroboration which we have above expressed.
Son^not6!»-*1' qmred. IT. The court directed the jury that “acts of sexual intercourse with an unmarried woman, to which the assent was obtained by promise of marriage at the time, to without such promise, she would not have yielded, constitute the offense.” An objection to this instruction is based upon the ground that it leaves out of view that the woman must have been of previously chaste character. But the preceding instruction clearly .expresses the requirement of law upon this point. It was not necessary to repeat it. •
6. seduction: tefldantMnstruction. T. An instruction to the effect that the jury were authorized to consider the flight of defendant after threats, or an intimation, that a prosecution would be instituted 7 c aSainst him, is questioned, on the ground that the evidence does not show a prosecution was threatened. The objection, whatever may be its weight, is not founded .in fact. It is shown that a brother of the prosecutrix did have an interview with defendant, in which he intimated that defendant would have “trouble” if he did not “fix up” the mat*179ter. The next day the defendant fled the State, and was not found by the officer who had a writ for his arrest.
6.-: punishmentnot excessive. YI. By the judgment of the District Court, defendant was sentenced to four years confinement in the penitentiary. It is insisted that the punishment is excessive. „ Ihe extreme limit of punishment, for the crime of which defendant was convicted, is confinement in the penitentiary for five years. We are not inclined to interfere with the judgment of the District Court. The defendant committed the crime under the aggravating circumstanced of gaining the affections and confidence of his victim by long protracted addresses and promise of marriage. After ruining the character of his victim and destroying her peace for life, he brutally violated his vows, and sought to justify to his friends his abandonment of the woman by alleging that he is not the father of the child, yet fails to offer any evidence tending to support the crime charged against her. The punishment awarded him by the District Court is light compared to the torture he has inflicted upon the woman, whose heart he won only to crush it. His cry for mercy ought not to be heard.
Affirmed.